—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted defendant’s motion for a directed verdict at the close of plaintiff’s proof on the ground that plaintiff failed to establish a prima facie case of serious injury within the meaning of Insurance Law § 5102 (d). Plaintiff’s treating psychiatrist testified to the objective medical findings of another physician, but he did not testify that those findings were related to the motor vehicle accident approximately two years before those findings were made (see, Lichtman-Williams v Desmond, 202 AD2d 646, lv dismissed 84 NY2d 849). The two physicians who testified that plaintiff’s soft tissue injuries were caused by the motor vehicle accident found no objective evidence to support plaintiff’s subjective complaints of pain (see, Scheer v Koubek, 70 NY2d 678, 679; Crandall v Sledzieivski, 260 AD2d 754, 757, lv denied 93 NY2d 811; Green v Gloede & Assocs. Leasing, 222 AD2d 1066, 1067; Eldred v Stoddard, 217 AD2d 952, 953).
Any error in refusing to admit certain medical reports in evidence is harmless because plaintiff’s psychiatrist testified concerning the contents of those reports. (Appeal from Order of Supreme Court, Monroe County, Lunn, J. — Negligence.) Present — Green, J. P., Hayes, Wisner and Hurlbutt, JJ.